February 9, 2015


                             COURT OF APPEALS
                          THIRD DISTRICT AT AUSTIN


                  COURT OF APPEALS NUMBER 03-14-00485-CV
                     TRIAL COURT CASE NUMBER 259,941-C

  <Z&0]&^\                    STYLE: JOHN REED JR.
       nMr \              V. FARMERS INS. GROUP ET AL
   wROCOUgofg^ MOTION TO EXTEND TIME TO FILE BRIEF
     jgfL-^—              PURSUANT TO RULE 10.5 (b) (1)
    Appellant states the deadline to file the brief is February 19,2015 and he request this
Honorable Court to extend that time to an additional (30 three weeks at the least. The
reason requested to extend the time is that a hearing for a Default Judgement has been
set by the trial court for February 27, 2015 at 9: A.M., therefore appellant time is now
being used to prepare for the said hearing. Appellant have been granted (2) two previous
extension regarding the brief
                                           Respectfully Suj>mitte

                                              0 JOHN
                                                inuw REED
             715 SO. 32nd STREET, TEMPLE, TEXAS 76501
                                                     D    JR.           MJ&tUty
      Wherefore, appellant request this Honorable Court to grant the requested time
based upon this motion and any other relief he is entitled to including any instructions
that should be given to the trial court at this time regarding the Default Hearing.

                                   Certification


   Appellant states he have contacted the defendants counsel regarding this extension of
time to file the brief and their response over the phone was they would not oppose this
issue.


                                 Certificate Of Service


  I, certify that a true and correct copy of the foregoing motion to extend time to file the
brief was sent certified mail to the Third Court Of Appeals Clerk and faxed to the
defendants counsel on this 5th day of Feb. 2015.            r\   /i     s\      n   (1

     cc KEVIN CAIN               FAX713 2220101 jfjjj^<-^g fl
                                                                                         W
                          (JLACi;-STICK EH AT TOP OP CUVELOPE-TO TJ1C RIOK
                          ; OFJHE RETURN ADDRESS^FOLD. AT-DOTTED UNE
                           mmimmmmM
                                                                                                               U.S. POSTAGE
                                                                                                                  PAID
16 6o,3&u0&'                                                                                                   TEMPLE.TX
                                                                                                                  78501
                                                                                                               FEB 06,15
                  i                                                                                               AMOUNT
l&Hfhrfi-'XSo                                                                           1000                      $6.49
                       7D1D E7fiD DDDD S7D1 56^b                                                   78711        00103489-12
    flETURPJ RECEIPT
      REQUESTED
                                 CWblvvjT^.-7ff7 f/ -^s^l
                          *7B?il3SS??'-k
                                                                             H'h,b,Hi«U,hiH,n'IHi«J!:i»,,nM«"'iMl^%ilMb»'